Exhibit CHIEF EXECUTIVE OFFICER CERTIFICATION I, Robert B. Dillon, Chief Executive Officer of Exobox Technologies Corp., certify that: 1. I have reviewed this Annual Report on Form 10-K of Exobox Technologies Corp. (the "Registrant"); 2. Based on my knowledge, this report does not contain and untrue statement of a material fact or omit to state amaterial fact necessary to make the statements made, inlight of the circumstances under which such statements weremade, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and otherfinancial information included in this report, fairly present in all material respects the financial condition,results of operations and cash flows of the registrant asof, and for, the periods presented in this report; 4. The registrant's other certifying officer(s) and I areresponsible for establishing and maintaining disclosurecontrols and procedures (as defined in Exchange Act Rules13a-15(e) and 15d-15(e)) for the registrant and have : a. Designed such disclosure controls and procedures, orcaused such disclosure controls and procedures to bedesigned under our supervision, to ensure that materialinformation relating to the registrant, including itsconsolidated subsidiaries, is made known to us by otherswithin those entities, particularly during the period inwhich this report is being prepared; b. Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report ourconclusions about the effectiveness of the disclosurecontrols and procedures, as of the end of the periodcovered by this report based on such evaluation; and; c. Disclosed in this report any change in the registrant'sinternal control over financial reporting that occurred during the registrant's most recent fiscal quarter (theregistrant's fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonablylikely to materially affect, the registrant's internal control over financial reporting; and 5. The registrant's other certifying officer(s) and I have disclosed, based on our most recent evaluation of internalcontrol over financial reporting, to the registrant'sauditor and the audit committee of the registrant's board of directors(or persons performing the equivalentfunctions): a. All significant deficiencies and material weaknesses inthe design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize and report financial information; and b. Any fraud, whether or not material, that involvesmanagement or other employees who have a significant rolein the registrant's internal control over financial reporting. Date: November 12, 2008 /s/ Robert B. Dillon Chief Executive Officer
